Title: From Thomas Jefferson to John Stuart, 26 May 1796
From: Jefferson, Thomas
To: Stuart, John


                    
                        Sir
                        Monticello May 26. 96.
                    
                    I have great acknolegements to make you for your favor of April 11. which came to hand a few days ago with the bones you were pleased also to send, towit the leg bone and two phalanges of the toe of the animal mentioned in your letter. One of these (the claw) was broke, but so that we could put it together. This animal is certainly hitherto unknown, and seems, from the dimensions of these bones, to have the same preeminence over the lion, which the big Buffalo or Mammoth has over the elephant. They furnish a victorious fact against the idle dreams of some  European philosophers who pretend that animal nature in the new world is a degeneracy from that of the old. If the big buffalo [were] an Elephant, as Buffon would have us believe, it was surely an elephant improved, for it was of 4. or 5. times his size. So if his followers (in order to support their doctrine of a central heat in the earth) should chuse to consider the animal now discovered as a lion, they must admit it is a lion improved and not degenerated. I consider these bones as a great acquisition, and shall make a point of communicating the discovery and description of them to the learned on both sides of the Atlantic. I only defer it till I can learn whether a hope exists of finding any other of the bones, as I would wish that the first information should be exact and as complete as possible. Has there ever been any other remains of this species found any where? I must look to you, Sir, to complete the knowlege of this animal for us as you have begun it, by giving me all the further information you can, and sending what other bones can be got of it, and to be so good as to inform me by letter whether any thing more may be expected, that I may decide whether I ought to delay giving an account of it. I am with great esteem Sir your most obedt. servt.
                    
                        Th: Jefferson
                    
                